--------------------------------------------------------------------------------

Exhibit 10.1





FIRST INCREMENTAL FACILITY AMENDMENT, dated as of September 16, 2020 (this
“Agreement”), to the Credit Agreement dated as of April 1, 2020 (as amended,
restated, amended and restated, supplemented, or otherwise modified through the
date hereof, the “Credit Agreement”), among T-Mobile USA, Inc., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties thereto as lenders and issuing banks and
Deutsche Bank AG New York Branch, as administrative agent (in such capacity, the
“Administrative Agent”).


A.
Pursuant to Section 2.23 of the Credit Agreement, the Borrower has requested
that the persons set forth on Schedule I hereto (the “Incremental Revolving
Lenders”) provide commitments in respect of additional Revolving Credit
Commitments (the “Incremental Revolving Credit Commitments”) to the Borrower
under the Credit Agreement in an aggregate principal amount equal to
$1,500,000,000.00 (the “Incremental Revolving Increase”), so that after giving
effect thereto, the aggregate principal amount of the Revolving Credit
Commitments of all Revolving Credit Lenders shall be $5,500,000,000.00.



B.
In connection with such Incremental Revolving Increase, the Borrower has also
requested that the Incremental Revolving Lenders become Issuing Banks under the
Credit Agreement.



C.
The Incremental Revolving Lenders are willing to provide the Incremental
Revolving Credit Commitments to the Borrower, and to become Issuing Banks under
the Credit Agreement, on the First Incremental Facility Effective Date (as
defined below) on the terms set forth herein and in the Credit Agreement and
subject to the conditions set forth herein.



D.
The Incremental Revolving Credit Commitments (a) shall constitute additional
Revolving Credit Commitments under the Credit Agreement and (b) after giving
effect to this Agreement and the occurrence of the First Incremental Facility
Effective Date, shall have, except to the extent otherwise provided in this
Agreement, the same terms as the existing Revolving Credit Commitments.



Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:


SECTION 1. Definitions.  Capitalized terms used but not defined in this
Agreement have the meanings assigned thereto in the Credit Agreement. The
provisions of Section 1.2 of the Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis. This Agreement shall be an “Incremental
Facility Amendment” for all purposes of the Credit Agreement and a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
The Incremental Revolving Credit Commitments shall be additional “Revolving
Credit Commitments” for all purposes of the Credit Agreement and the other Loan
Documents. Each Incremental Revolving Lender shall, upon the effectiveness of
this Agreement in accordance with Section 6 hereof, be a party to the Credit
Agreement, have the rights and obligations of a Lender and an Issuing Bank
thereunder, and shall be a “Lender” and an “Issuing Bank” for all purposes of
the Credit Agreement and the other Loan Documents.


SECTION 2. Amendments to the Credit Agreement.  Subject to the satisfaction or
waiver of the conditions set forth in Section 6 hereof, the Credit Agreement is
hereby amended as follows:


(a) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following definition in the appropriate alphabetical order therein:


““First Incremental Facility Effective Date”: September 16, 2020.”

--------------------------------------------------------------------------------

(b) The definition of “Issuing Bank” in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety as follows:


““Issuing Bank”: (i) Deutsche Bank AG New York Branch, Credit Suisse AG, Cayman
Islands Branch, Goldman Sachs Bank USA, Barclays Bank PLC, Morgan Stanley Senior
Funding, Inc., Royal Bank of Canada, BNP Paribas Corp., Commerzbank AG, New York
Branch, Credit Agricole Corporate and Investment Bank, The Toronto-Dominion
Bank, New York Branch, Wells Fargo Bank, National Association, Banco Santander,
S.A., New York Branch, Societé Generale, Truist Bank, National Westminster Bank
plc, U.S. Bank National Association, Citibank, N.A., JPMorgan Chase Bank, N.A.,
Mizuho Bank, Ltd., MUFG Bank, Ltd. and Sumitomo Mitsui Banking Corporation, New
York Branch, each in their capacity as issuer of any Letter of Credit and (ii)
such other Revolving Credit Lenders or Affiliates of Revolving Credit Lenders
that are reasonably acceptable to the Administrative Agent and the Borrower that
agrees, pursuant to an agreement with and in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, to be bound by the
terms hereof applicable to such Issuing Bank. Any Issuing Bank may cause Letters
of Credit to be issued by its designated Affiliates or financial institutions
and such Letters of Credit shall be treated as issued by such Issuing Bank for
all purposes under the Loan Documents. Notwithstanding anything herein to the
contrary, no Issuing Bank shall be required to issue Letters of Credit other
than standby Letters of Credit denominated in Dollars.”


(c) The definition of “Revolving Credit Commitments” in Section 1.1 of the
Credit Agreement is hereby amended by adding the following sentence at the end
thereof: “The aggregate amount of the Revolving Credit Commitments as of the
First Incremental Facility Effective Date is $5,500.0 million.”


(d) Schedule 2.1 of the Credit Agreement is hereby amended and restated in its
entirety as set forth on Exhibit A attached hereto.


SECTION 3. Incremental Revolving Credit Loans.


(a) Each Incremental Revolving Lender hereby severally, but not jointly, agrees
to (i) provide the Incremental Revolving Credit Commitments on the First
Incremental Facility Effective Date and (ii) become an Issuing Bank under the
Credit Agreement so that, effective as of the First Incremental Facility
Effective Date, its Revolving Credit Commitments and pro rata share under the
Revolving Credit Facility (including the LC Sublimit) shall be as set forth on
Exhibit A attached hereto.


(b) The Incremental Revolving Credit Commitments (a) shall constitute additional
Revolving Credit Commitments under the Credit Agreement and (b) after giving
effect to this Agreement and the occurrence of the First Incremental Facility
Effective Date, shall have the same terms as the existing Revolving Credit
Commitments under the Credit Agreement.


(c) From and after the First Incremental Facility Effective Date, each
Incremental Revolving Lender shall constitute a “Revolving Credit Lender”, a
“Lender” and an “Issuing Bank”, in each case, for all purposes of the Credit
Agreement and the other Loan Documents.


(d) On the First Incremental Facility Effective Date, each Revolving Credit
Lender under the Revolving Credit Facility immediately prior to this Incremental
Revolving Increase will automatically and without further act be deemed to have
assigned to each Incremental Revolving Lender, and each Incremental Revolving
Lender will automatically and without further act be deemed to have assumed, a
portion of such Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit (if any) under the Revolving Credit Facility such
that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in Letters of Credit held by each Revolving Credit Lender in the
Revolving Credit Facility (including each such Incremental Revolving Lender)
will equal the percentage of the aggregate Revolving Credit Commitments of all
Revolving Credit Lenders in the Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment thereunder.
2

--------------------------------------------------------------------------------

(e) Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Borrower, take any and all actions as may be reasonably
necessary to ensure that, after giving effect to the Incremental Revolving
Increase, the outstanding Revolving Credit Loans (if any) are held by the
Revolving Credit Lenders in accordance with their respective Applicable
Percentages in respect of the Revolving Credit Facility.


(f) This Agreement shall constitute notice to the Administrative Agent by the
Borrower requesting the Incremental Revolving Credit Commitments pursuant to
Section 2.23(a) of the Credit Agreement, and, for the avoidance of doubt, shall
satisfy such notice requirement set forth in Section 2.23(a) of the Credit
Agreement.


SECTION 4. Joinder.  Each Incremental Revolving Lender acknowledges and agrees
that, from and after the First Incremental Facility Effective Date and subject
to the terms and conditions hereof, such Incremental Revolving Lender shall be a
“Revolving Lender”, a “Lender” and an “Issuing Bank” under, and for all purposes
of, the Credit Agreement and the other Loan Documents and shall be subject to
and bound by the terms thereof (and shall perform all the obligations of and
shall have all the rights of a Lender and an Issuing Bank thereunder).


SECTION 5. Representations and Warranties.  To induce the other parties hereto
to enter into this Agreement, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender party hereto that:


(a) (i) the execution and delivery of this Agreement is within its corporate
powers, and has been duly authorized by all necessary corporate action
(including, any action required to be taken by any class of directors of the
Borrower, whether interested or disinterested, in order to ensure the due
authorization of this Agreement) on the part of the Borrower, (ii) this
Agreement has been duly executed and delivered by the Borrower and constitutes a
legal, valid and binding obligation of the Borrower enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law, and (iii) the execution, delivery and performance by the
Borrower of this Agreement (x) will not violate any applicable law, regulation
or any order of any Governmental Authority or the charter, bylaws or other
organizational documents of Parent or any Group Member (except for any violation
of any applicable law, regulation or order of any Governmental Authority that
would not reasonably be expected to have a Material Adverse Effect), (y) will
not violate or result in a default under any Material Contractual Obligation
binding upon Parent or any Group Member or its Properties, or give rise to a
right thereunder to require any payment to be made by Parent or such Group
Member (except for any of the foregoing that would not reasonably be expected to
have a Material Adverse Effect) and (z) will not result in the creation or
imposition of any Lien on any Property of Parent or any Group Member (other than
Permitted Liens);


(b) the execution and delivery of this Agreement does not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders, or any
class of directors, whether interested or disinterested, of the Borrower or any
other person), nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of this Agreement, except
(i) such as have been obtained or made and are in full force and effect, (ii)
filings necessary to create, maintain or perfect Liens on the Collateral granted
by the Borrower in favor of the Secured Parties, (iii) such consents, approvals,
registrations, filings or other actions, other than those specified in clause
(iv) below, the absence of which or failure to obtain, would not reasonably be
expected to have a Material Adverse Effect, and (v) to the extent that the
exercise of certain of the rights, powers, privileges and remedies of the
Administrative Agent or the Lenders may constitute a de jure or de facto
voluntary or involuntary assignment of an FCC License or a voluntary or
involuntary transfer of de jure or de facto control of the holder of any such
FCC License, the FCC’s prior consent thereto;
3

--------------------------------------------------------------------------------

(c) no Event of Default has occurred and is continuing on the First Incremental
Facility Effective Date or after giving effect to the Incremental Facility
requested to be made on such date; and


(d) the representations and warranties made by any Loan Party in or pursuant to
the Loan Documents are true and correct in all material respects on and as of
the First Incremental Effective Date as if made on and as of such date, except
for representations and warranties expressly stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date (provided that in
each case such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified by
materiality or “Material Adverse Effect”).


SECTION 6. Conditions Precedent to the Effectiveness of this Agreement.  The
effectiveness of this Agreement shall be subject to the satisfaction or waiver
of each of the following conditions:


(a) the Administrative Agent (or its counsel) shall have received counterparts
of this Agreement that, when taken together, bear the signatures of (1) the
Borrower, (2) the Administrative Agent and (3) each Incremental Revolving
Lender;


(b) the Administrative Agent (or its counsel) shall have received a certificate
executed by a Responsible Officer of the Borrower certifying as to (i)
compliance with the Financial Covenant on a Pro Forma Basis on the First
Incremental Facility Effective Date and (ii) each of the representations in
Section 5(c) and (d) above; and


(c) the payment in full of all fees and expenses owing to the Administrative
Agent and the Lenders in respect of such Incremental Revolving Facility, to the
extent invoiced at least three (3) Business Days prior to the First Incremental
Facility Effective Date.


SECTION 7. Effect of this Agreement.  Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Agreement shall apply and
be effective only with respect to the provisions of the Credit Agreement
specifically referred to herein. After the First Incremental Facility Effective
Date, any reference to the Credit Agreement shall mean the Credit Agreement as
modified hereby.


SECTION 8. Reaffirmation. The Borrower, on behalf of itself and each Guarantor,
hereby expressly consents to and acknowledges the terms of this Agreement and
acknowledges that the Incremental Revolving Increase contemplated hereby
constitutes Obligations under the Credit Agreement and the other Loan Documents,
and confirms and reaffirms, as of the date hereof, (a) the covenants and
agreements contained in each Loan Document to which it is a party, as in effect
immediately after giving effect to this Agreement and the transactions
contemplated hereby, (b) that all Obligations of such Loan Party under the Loan
Documents to which such Loan Party is a party shall continue to apply to the
Credit Agreement as amended, extended or otherwise modified hereby, (c) its
guarantee of the Obligations as amended, extended or otherwise modified hereby,
(d) its prior pledges and grants of security interests and Liens on the
Collateral to secure the Obligations pursuant to Security Documents to which it
is a party and (e) that such Guarantees, prior pledges and grants of security
interests and Liens on the Collateral to secure the Obligations, as applicable,
are and shall continue to be in full force and effect as amended, extended or
otherwise modified hereby and do, and shall continue to, inure to the benefit of
the Collateral Trustee, the Lenders and the other Secured Parties.  This
Agreement shall not constitute a novation of the Credit Agreement or any other
Loan Document.
4

--------------------------------------------------------------------------------

SECTION 9. Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission (e.g., “PDF” or “TIFF”) of an executed counterpart
of a signature page to this Agreement shall be effective as delivery of an
original executed counterpart of this Agreement.


SECTION 10. Execution.  The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Agreement and the transactions contemplated hereby shall
be deemed to include Electronic Signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, the Federal Electronic Signatures in
Global and National Commerce Act, the New York State Electronic Signatures and
Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that, in respect of documents to be signed by
entities established within the European Union, the Electronic Signature
qualifies as a “qualified electronic signature” within the meaning of the
Regulation (EU) n 910/2014 of the European parliament and of the Council of 23
July 2014 on electronic identification and trust services for electronic
transaction in the internal market as amended from time to time. Each party
hereby consents to the use of any third party electronic signature capture
service providers as may be reasonably chosen by a signatory hereof; provided
that nothing herein shall require the Collateral Trustee to accept Electronic
Signatures in any form or format without its prior written consent.


SECTION 11. Headings.  Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.


SECTION 12. Governing Law; Jurisdiction, etc.  This Agreement shall be construed
in accordance with and governed by the laws of the State of New York. The
provisions of Sections 9.9 and 9.10 of the Credit Agreement shall apply to this
Agreement, mutatis mutandis.


[Remainder of page intentionally left blank.]
5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



 
BORROWER:
     
T-MOBILE USA, INC.
       
By:
/s/ Johannes Thorsteinsson
 
Name:
Johannes Thorsteinsson
 
Title:
Senior Vice President, Treasury and Treasurer



[Signature Page to the First Incremental Amendment]

--------------------------------------------------------------------------------

 
ADMINISTRATIVE AGENT:
       
DEUTSCHE BANK AG NEW YORK BRANCH
       
By:
/s/ Philip Tancorra
 
Name:
Philip Tancorra
 
Title:
Vice President
       
By:
/s/ Michael Strobel
 
Name:
Michael Strobel
 
Title:
Vice President



[Signature Page to the First Incremental Amendment]

--------------------------------------------------------------------------------

INCREMENTAL REVOLVING LENDERS:



 
CITIBANK, N.A.
       
By:
/s/ Elizabeth Minnella Gonzalez
 
Name:
Elizabeth Minnella Gonzalez
 
Title:
Vice President and Managing Director



[Signature Page to the First Incremental Amendment]

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A.
       
By:
/s/ Matthew Cheung
 
Name:
Matthew Cheung
 
Title:
Vice President



[Signature Page to the First Incremental Amendment]

--------------------------------------------------------------------------------

 
MIZUHO BANK, LTD.
       
By:
/s/ Tracy Rahn
 
Name:
Tracy Rahn
 
Title:
Executive Director



[Signature Page to the First Incremental Amendment]

--------------------------------------------------------------------------------

 
MUFG BANK, LTD.
       
By:
/s/ Matthew Antioco
 
Name:
Matthew Antioco
 
Title:
Director



[Signature Page to the First Incremental Amendment]

--------------------------------------------------------------------------------

 
SUMITOMO MITSUI BANKING CORPORATION,
NEW YORK BRANCH
       
By:
/s/ Michael Maguire
 
Name:
Michael Maguire
 
Title:
Managing Director



[Signature Page to the First Incremental Amendment]

--------------------------------------------------------------------------------

SCHEDULE I
to the First Incremental Facility Amendment


Incremental Revolving Credit Loans


[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]


Sch. 1

--------------------------------------------------------------------------------

EXHIBIT A
Schedule 2.1 to Credit Agreement


Lenders and Issuing Banks


[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]



Exh. A - 1

--------------------------------------------------------------------------------